 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    R.S. by and through his Guardian         Case No. CV 17-6023 JC
      ad Litem, Lisa B. Herrera,
12
                          Plaintiff,           MEMORANDUM OPINION AND
13                                             ORDER OF REMAND
                     v.
14
15    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
16    Administration,
17                   Defendant.
18
     I.    SUMMARY
19
           On August 14, 2017, plaintiff R.S., by and through his Guardian ad Litem
20
     Lisa B. Herrera, filed a Complaint seeking review of the Commissioner of Social
21
     Security’s denial of plaintiff’s application for benefits. The parties have consented
22
     to proceed before the undersigned United States Magistrate Judge.
23
           This matter is before the Court on the parties’ cross motions for summary
24
     judgment, respectively (“Plaintiff’s Motion”) and (“Defendant’s Motion”)
25
     (collectively “Motions”). The Court has taken the Motions under submission
26
     without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15; August 17, 2017, Case
27
     Management Order ¶ 5.
28

                                              1
 1          Based on the record as a whole and the applicable law, the decision of the
 2 Commissioner is REVERSED AND REMANDED for further proceedings
 3 consistent with this Memorandum Opinion and Order of Remand.
 4 II.      BACKGROUND AND SUMMARY OF ADMINISTRATIVE
 5          DECISION
 6          On April 16, 2013, plaintiff’s aunt, Lisa Herrera, filed an application for
 7 Supplemental Security Income on plaintiff’s behalf alleging disability beginning
 8 on December 10, 2009, essentially due to attention deficit hyperactivity disorder
 9 (“ADHD”).1 (Administrative Record (“AR”) 20, 154, 186). The Administrative
10 Law Judge (“ALJ”) examined the medical record and on October 9, 2015, held a
11 video hearing, during which the ALJ heard testimony from plaintiff (who was
12 represented by counsel), plaintiff’s aunt, and a medical expert. (AR 39-66).
13          On December 1, 2015, the ALJ determined that plaintiff was not disabled
14 through the date of the decision. (AR 20-33). Specifically, the ALJ found:
15 (1) plaintiff suffered from the following severe impairments: ADHD versus
16 bipolar disorder, and a history of speech problems (AR 23); (2) plaintiff’s
17 impairments, considered individually or in combination, did not meet or medically
18 equal a listed impairment (AR 23); (3) plaintiff did not have an impairment or
19 combination of impairments that functionally equals the severity of the listings2
20 (AR 24-32); and (4) statements concerning the intensity, persistence, and limiting
21 effects of plaintiff’s subjective symptoms were “not entirely credible” (AR 26).
22
23          1
             Plaintiff was born on July 16, 2007, and thus was “preschool” age when the application
24   was filed (20 C.F.R. § 416.926a(g)(2)(iii)), and “school age” on the date of the ALJ’s decision
     (20 C.F.R. § 416.926a(g)(2)(iv)). (AR 23).
25
            2
                With respect to the six “functional equivalence domains,” the ALJ specifically found that
26 plaintiff’s impairments caused (1) no limitation in the domain of moving about and manipulating
27 objects; (2) less than marked limitation in the domains of acquiring and using information,
     interacting and relating with others, self care, and health and physical well being; and (3) marked
28 limitation in the domain of attending and completing tasks. (AR 19-26).

                                                       2
 1         On June 20, 2017, the Appeals Council denied plaintiff’s application for
 2 review. (AR 1).
 3 III.    APPLICABLE LEGAL STANDARDS
 4         A.    Administrative Evaluation of Childhood Disability Claims
 5         To qualify for childhood disability benefits an “individual under the age of
 6 18” (i.e., “child” or “claimant”) must establish that he has “a medically
 7 determinable physical or mental impairment, which results in marked and severe
 8 functional limitations, and which can be expected to result in death or which has
 9 lasted or can be expected to last for a continuous period of not less than 12
10 months.” 42 U.S.C. § 1382c(a)(3)(C)(i); 20 C.F.R. § 416.906; see Howard ex rel.
11 Wolff v. Barnhart, 341 F.3d 1006, 1013 (9th Cir. 2003) (citation omitted).
12         In assessing whether a child is disabled, an ALJ is required to use the
13 following three-step sequential evaluation process:
14         (1)   Is the child engaged in substantial gainful activity? If so, the
15               child is not disabled. If not, proceed to step two.
16         (2)   Does the child have a sufficiently severe medically
17               determinable impairment or combination of impairments? If
18               not, the child is not disabled. If so, proceed to step three.
19         (3)   Do the child’s impairments meet or medically equal an
20               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1
21               (“listings”), or functionally equal the listings (i.e., “functional
22               equivalence”)? If so, and if the impairments satisfy the
23               duration requirement, the child is disabled. If not, the child is
24               not disabled.
25 20 C.F.R. §§ 416.924(a), 416.926, 416.926a; see Social Security Ruling (“SSR”)
26 09-1p, 2009 WL 396031, *1.
27 ///
28 ///

                                               3
 1         B.    Federal Court Review of Social Security Disability Decisions
 2         A federal court may set aside a denial of benefits only when the
 3 Commissioner’s “final decision” was “based on legal error or not supported by
 4 substantial evidence in the record.” 42 U.S.C. § 405(g); Trevizo v. Berryhill, 871
 5 F.3d 664, 674 (9th Cir. 2017) (citation and quotation marks omitted). The
 6 standard of review in disability cases is “highly deferential.” Rounds v.
 7 Commissioner of Social Security Administration, 807 F.3d 996, 1002 (9th Cir.
 8 2015) (citation and quotation marks omitted). Thus, an ALJ’s decision must be
 9 upheld if the evidence could reasonably support either affirming or reversing the
10 decision. Trevizo, 871 F.3d at 674-75 (citations omitted). Even when an ALJ’s
11 decision contains error, it must be affirmed if the error was harmless. Treichler v.
12 Commissioner of Social Security Administration, 775 F.3d 1090, 1099 (9th Cir.
13 2014) (ALJ error harmless if (1) inconsequential to the ultimate nondisability
14 determination; or (2) ALJ’s path may reasonably be discerned despite the error)
15 (citation and quotation marks omitted).
16         Substantial evidence is “such relevant evidence as a reasonable mind might
17 accept as adequate to support a conclusion.” Trevizo, 871 F.3d at 674 (defining
18 “substantial evidence” as “more than a mere scintilla, but less than a
19 preponderance”) (citation and quotation marks omitted). When determining
20 whether substantial evidence supports an ALJ’s finding, a court “must consider the
21 entire record as a whole, weighing both the evidence that supports and the
22 evidence that detracts from the Commissioner’s conclusion[.]” Garrison v.
23 Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citation and quotation marks omitted).
24         Federal courts review only the reasoning the ALJ provided, and may not
25 affirm the ALJ’s decision “on a ground upon which [the ALJ] did not rely.”
26 Trevizo, 871 F.3d at 675 (citations omitted). Hence, while an ALJ’s decision need
27 not be drafted with “ideal clarity,” it must, at a minimum, set forth the ALJ’s
28 ///

                                              4
 1 reasoning “in a way that allows for meaningful review.” Brown-Hunter v. Colvin,
 2 806 F.3d 487, 492 (9th Cir. 2015) (citing Treichler, 775 F.3d at 1099).
 3         A reviewing court may not conclude that an error was harmless based on
 4 independent findings gleaned from the administrative record. Brown-Hunter, 806
 5 F.3d at 492 (citations omitted). When a reviewing court cannot confidently
 6 conclude that an error was harmless, a remand for additional investigation or
 7 explanation is generally appropriate. See Marsh v. Colvin, 792 F.3d 1170, 1173
 8 (9th Cir. 2015) (citations omitted).
 9 IV.     DISCUSSION
10         Plaintiff essentially contends that a reversal or remand is warranted because
11 the ALJ failed properly to evaluate whether plaintiff’s ADHD impairment
12 functionally equaled the listings. (Plaintiff’s Motion at 4-12). The Court agrees.
13         A.     Pertinent Law
14         A “whole child approach” is used when determining functional equivalence
15 in child disability cases. See SSR 09-1p, 2009 WL 396031, *2; see generally
16 20 C.F.R. § 416.926a(n) (“responsibility for deciding functional equivalence rests
17 with [ALJ]”). Under such approach, an ALJ must first evaluate a claimant’s
18 overall functioning, specifically how appropriately, effectively, and independently
19 the child functions in all settings and all activities compared to children of the
20 same age who do not have impairments. 20 C.F.R. § 416.926a(a), (c). An ALJ
21 then must determine the degree to which the child’s impairments limit his
22 functioning in six broad domains, namely (1) acquiring and using information;
23 (2) attending and completing tasks; (3) interacting and relating with others;
24 (4) moving about and manipulating objects; (5) caring for yourself; and (6) health
25 and physical well-being (collectively “domains”). 20 C.F.R. § 416.926a(b)(1)(i)-
26 (vi); SSR 09-2p, 2009 WL 396032, at *1-*2.
27         In general, a child’s impairments functionally equal the listings to the extent
28 they cause limitations of “listing-level severity.” 20 C.F.R. § 416.926a(a), (d).

                                              5
 1 Impairments are of “listing-level severity” if they cause “marked” limitations in
 2 two domains, or an “extreme” limitation in one domain. 20 C.F.R.
 3 §§ 416.926a(a), (d). In general, limitation in a domain is “marked” when the
 4 child’s impairments “interfere[] seriously with [his] ability to independently
 5 initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(2)(i). Limitation
 6 is “extreme” when the child’s impairments “interfere[] very seriously with [his]
 7 ability to independently initiate, sustain, or complete activities.” 20 C.F.R.
 8 § 416.926a(e)(3)(i) (emphasis added). “Extreme” limitation is the rating given to
 9 the “worst limitations” in a domain. 20 C.F.R. § 416.926a(e)(3). A child’s day-to-
10 day functioning may be considered “seriously” or even “very seriously” limited
11 whether impairments impact only one activity or limit several activities. SSR 09-
12 1p, 2009 WL 396031, at *9 (citing 20 C.F.R. §§ 416.926a(e)(2)(i), (e)(3)(i)). In
13 addition, the effects of a child’s impairments are considered “longitudinally” (i.e.,
14 “over time”). SSR 09-1p, 2009 WL 396031, at *9 & n.17. Hence, a child may be
15 found to have a “marked” or “extreme” limitation in a domain “even though the
16 child does not have serious or very serious limitations every day.” Id. at *9.
17         The domain of interacting and relating with others generally measures how
18 well children “initiate and sustain emotional connections with others, develop and
19 use the language of [a child’s] community, cooperate with others, comply with
20 rules, respond to criticism, and respect and take care of the possessions of others.”
21 20 C.F.R. § 416.926a(i); SSR 09-5p, 2009 WL 396026, at *2. For example,
22 “[p]reschool children (age 3 to attainment of age 6),” are expected to be able to
23 “socialize with children [and] adults,” “start to develop friendships” with other
24 children their own age, “use words instead of actions to express [themselves],” and
25 play with other children (both individually and in groups) “without continual adult
26 supervision.” 20 C.F.R. § 416.926a(i)(2)(iii); SSR 09-5p, 2009 WL 396026, at *6.
27 “School-age children (age 6 to attainment of age 12)” are expected to be able to
28 “develop more lasting friendships with children who are [the same] age,” “begin to

                                              6
 1 understand how to work in groups,” and “have an increasing ability to understand
 2 another’s point of view and to tolerate differences.” 20 C.F.R.
 3 § 416.926a(i)(2)(iv); SSR 09-5p, 2009 WL 396026, at *6.
 4           B.        Analysis
 5           Here, a remand is warranted because the ALJ’s evaluation of functional
 6 equivalence contains multiple errors, including those detailed below.
 7           First, the ALJ’s evaluation of the medical opinion evidence suggests a
 8 misapprehension of the governing law. For example, the ALJ “agreed” with the
 9 opinion of Dr. M. Salib, a state agency reviewing physician, that “[plaintiff] does
10 not functionally equal a relevant listing,” noting Dr. Salib had “concluded that the
11 [plaintiff’s] ADHD did not functionally equal the applicable listing[.]”3 (AR 26)
12 (citing Exhibit 1A at 7 [AR 73]) (emphasis added). As noted above, however,
13 determining functional equivalence involves evaluation of whether a claimant’s
14 impairment-related limitations are of “listing-level severity” generally, not
15 whether an impairment matches the specified medical criteria for a particular
16 listing. See, e.g., 20 C.F.R. § 416.926a(d) (ALJ “will not compare [claimant’s]
17 functioning to the requirements of any specific listing [when evaluating functional
18 equivalence]”).
19           Second, the ALJ’s evaluation of plaintiff’s overall functioning is not
20 entirely complete or accurate. For example, the ALJ wrote that Dr. Betty Borden,
21 a state agency examining psychologist, had found plaintiff “cooperative” during a
22 September 26, 2013 psychological evaluation. (AR 26) (citing AR 394).
23 Nonetheless, on its own, Dr. Borden’s conclusory observation based on a one-time
24 consultative examination likely provides little significant or probative evidence of
25 plaintiff’s overall functioning. See 20 C.F.R. § 416.924a(b)(6) (ALJ may not draw
26
27           3
                 Dr. Salib more precisely opined that plaintiff’s impairment did not “functionally equal
28 the listings,” not any particular listing. (AR 73) (emphasis added).

                                                         7
 1 inferences about claimant’s day-to-day functioning from evidence of how child
 2 functions in “one-to-one, new, or unusual situations” like “a consultative
 3 examination”); SSR 09-2P, 2009 WL 396032, at 12 n.24 (cautioning that
 4 “[a]ccepting the observation of the child’s behavior or performance in an unusual
 5 setting, like a [consultative examination], without considering the rest of the
 6 evidence could lead to an erroneous conclusion about the child’s overall
 7 functioning”); see, e.g., SSR 09-2P, 2009 WL 396032, at 12 (evidence that child
 8 claimant did not display hyperactivity during consultative examination not truly
 9 inconsistent with other “longitudinal evidence of [plaintiff’s] hyperactivity at
10 home and in the classroom” considering “well-known clinical phenomenon that
11 children with some impairments (for example, AD/HD) may be calmer, less
12 inattentive, or less out-of-control in a novel or one-to-one setting, such as a
13 [consultative examination]”) (citing 20 C.F.R. § 416.924a(b)(6)).
14         In addition, the ALJ wrote “[t]he record does not show frequent reprimands
15 or suspensions [of plaintiff] due to poor behavior while at school.” (AR 26).
16 Nonetheless, the record is replete with evidence from teachers and/or other school
17 officials which suggests that plaintiff had repeatedly engaged in misbehavior that
18 would necessarily have been met with some manner of corrective action. See, e.g.,
19 AR 287, 289, 293, 319, 323, 421, 437 [plaintiff “cannot control his impulses,”
20 “[a]rgues easily, whines about other children,” “[h]its easily either in play or rough
21 play,” “[persuaded] other children to misbehave with him,” “[c]ontinues to take
22 food from others”]; AR 313 [plaintiff has “poor impulse control,” “cannot keep
23 hands or feet to himself,” “constantly makes noises with his mouth”]; AR 331-32
24 [kindergarten report card marking plaintiff’s “Social Skills and Work Habits” as
25 “unsatisfactory” or “need[ing] improvement” in areas of “[f]ollows classroom/
26 playground rules and directions,” “[w]orks, shares and plays with others
27 cooperatively,” and “[r]espects rights and property of others”]; AR 335 [“Behavior
28 for the Week” report noting plaintiff had been “taking food” and “[b]ullying

                                              8
 1 children @ lunch”]; see also AR 200, 215, 218 [noting that plaintiff had “serious”
 2 and/or “very serious” problems on an hourly basis with “[p]laying cooperatively
 3 with other children,” “[s]eeking attention appropriately,” and “asking permission
 4 appropriately,” “[f]ollowing rules,” “[r]especting/obeying adults in authority” as
 5 compared to same-aged children without impairment]). Consistently, there is also
 6 evidence that plaintiff required constant adult supervision at school. (See, e.g.,
 7 AR 200, 215, 218 [plaintiff “[must] be constantly supervised by adult” and
 8 “constantly monitored for behavior choices”] (emphasis in original); AR 287, 289,
 9 293, 319, 323, 421, 437 [needs “to be chaperoned through entire school”]; AR
10 313, 332 [“requires constant supervision in the classroom, playground, and the
11 school environment”]); AR 430 [“MUST be constantly monitored for appropriate
12 behaviors[]” on playground and “often makes poor choices during peer play”]
13 (emphasis in original)).
14         The record evidence also suggests that plaintiff had, in fact, been
15 disciplined for poor behavior on multiple occasions. (See, e.g., AR 308 [plaintiff
16 instructed “to move closer to [teacher]” after ignoring “multiple” requests to stop
17 “kicking his legs” into other student’s “square on the rug”]; AR 334 [notes
18 informing caretaker that plaintiff had injured himself when “[he] and another child
19 were running in the classroom despite verbal reminders not to do so[,]” and that
20 plaintiff had also jumped from a bench onto another child’s arm even though he
21 had previously been warned “not to jump from furniture”]; AR 515-16 [August 4,
22 2015 Child/Adolescent Full Assessment form noting plaintiff “not allowed to
23 participate in activities in class because in trouble at least 10 times in one day,”
24 plaintiff admitted “I hit people, I push others only at school,” and plaintiff’s aunt
25 reported that plaintiff “gets in trouble at school daily,” “spends a lot of time in
26 office,” and “teachers can’t handle [plaintiff]”]; AR 519 [plaintiff “kicked out of
27 preschool” because he “tried to jump the fence and run into the busy street”]; AR
28 527 [May 20, 2014 mental health assessment was requested because “school” had

                                               9
 1 warned plaintiff was “at risk of being suspended from school due to his behavioral
 2 problems[]”]; AR 545 [September 29, 2015 “Behavior notification form”
 3 reflecting plaintiff still needed to be disciplined despite “several [prior] warnings,”
 4 and was “suspended” from an educational assistance program for several days for
 5 disrespecting adults and distracting other students]; see also AR 431 [noting
 6 counseling sessions with school psychologist had been recommended due to
 7 plaintiff’s “behavior within the classroom setting”]).
 8         Third, there are similar errors in the specific reasons the ALJ gave for
 9 finding “less than marked limitation” in plaintiff’s domain of interacting and
10 relating to others. For example, the ALJ wrote “[s]chool records indicated that the
11 [plaintiff] interacted easily with his classmates and adults in the classroom.” (AR
12 30) (citing Exhibit [3]F at 51 [AR 336]). The ALJ’s sweeping statement, however,
13 appears to have been gleaned solely from the “strengths” section of a single school
14 record, namely a June 1, 2012, “Child’s Developmental Progress” report which
15 also noted several areas in which plaintiff needed “work[]” (i.e., “self-regulation”
16 and being “distracted easily”). (AR 336); see, e.g., Gallant v. Heckler, 753 F.2d
17 1450, 1456 (9th Cir. 1984) (ALJ may not selectively rely on only the portions of
18 record which support non-disability) (citations omitted).
19         Similarly, the ALJ wrote “[i]n May 2014, it was noted that the [plaintiff]
20 was ‘sociable and friendly’ but occasionally aggressive while playing, so other
21 children did not want to play with him.” (AR 30) (citing “Exhibit F, p. 51). The
22 ALJ appears to be referencing a May 2014 “Child/Adolescent Initial Assessment”
23 which more precisely states “[plaintiff] is sociable and friendly however due to
24 getting carr[ied] away in his play activity, [plaintiff] becomes aggressive
25 (pushing/hitting) resulting in peers refusing to play with [plaintiff].” (AR 528)
26 (emphasis added). The ALJ further observed that “[d]uring the evaluation, the
27 [plaintiff] was talkative and clearly expressed his thoughts and ideas.” (AR 30)
28 (citing Exhibit 15F at 8 [AR 534]). The assessment, however, reported that when

                                              10
 1 plaintiff first arrived he “spoke in a soft low voice,” and that plaintiff became
 2 “talkative,” “expressive,” and “clearly expressed his thoughts and ideas”
 3 specifically “[w]hen talking about his interests[.]” (AR 534).
 4           The ALJ also wrote “[plaintiff’s] second grade teacher commented that the
 5 [plaintiff] ‘works best individually.’” (AR 30) (citing Exhibit 16F at 13 [AR
 6 556]). The quoted comment, however, was expressed in the section of a
 7 “Teacher’s Questionnaire” form which requested an explanation as to why “it
 8 [had] been necessary to implement [several] behavior modification strategies”
 9 (i.e., “[Plaintiff] has moved 3 times. He works best individually. He has written
10 several paragraphs on ‘Why I’m here.’”) to address plaintiff’s problems interacting
11 and relating with others. (AR 556). In fact, on the same page of the questionnaire,
12 the teacher rated plaintiff as having “obvious problem[s]” each day with “[a]sking
13 permission appropriately” and “taking turns in a conversation,” and weekly with
14 respect to “[p]laying cooperatively with other children.” (AR 556).
15           The foregoing incomplete and/or incorrect characterization of the record
16 evidence calls into question the validity of both the ALJ’s functional equivalence
17 determination, and the ALJ’s decision as a whole. See generally Regennitter v.
18 Commissioner of Social Security Administration, 166 F.3d 1294, 1297 (9th Cir.
19 1999) (A “specific finding” that consists of an “inaccurate characterization of the
20 evidence” cannot support ALJ’s decision); Reddick v. Chater, 157 F.3d 715, 722-
21 23 (9th Cir. 1998) (error for ALJ to paraphrase medical evidence in manner that is
22 “not entirely accurate regarding the content or tone of the record”); cf., e.g., Lesko
23 v. Shalala, 1995 WL 263995, *7 (E.D.N.Y. Jan. 5, 1995) (“inaccurate
24 characterizations of the Plaintiff’s medical record” found to constitute reversible
25 error).
26           Defendant suggests there are other bases upon which the ALJ could have
27 determined that plaintiff had less than marked limitation in interacting and relating
28 with others on other grounds. (Defendant’s Motion at 3-6). Since the ALJ did not

                                              11
 1 identify any such alternative bases in his decision, this Court may not affirm the
 2 ALJ’s non-disability determination on the additional grounds the defendant
 3 proffers. See Trevizo, 871 F.3d at 675 (citations omitted). In addition, even
 4 assuming, for the sake of argument only, that the ALJ could properly have given
 5 the most weight to the existing medical opinion evidence (despite several
 6 potentially significant shortcomings therein, as plaintiff suggests), a remand is still
 7 appropriate given the ALJ’s apparent inadequate consideration of other
 8 significant, probative evidence in the record.
 9         Finally, the Court cannot confidently conclude that the ALJ’s errors were
10 harmless. As the discussion above suggests, the record contains evidence from
11 which a reasonable ALJ could determine that plaintiff’s impairments were of
12 “listing-level severity” based on “marked limitation” in two domains – i.e.,
13 “attending and completing tasks” (a domain in which the ALJ already found
14 “marked limitation”) (AR 28) as well as “interacting and relating with others.”
15         Accordingly, a remand is warranted to permit the ALJ to re-evaluate
16 functional equivalence.
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

                                              12
 1 V.       CONCLUSION4
 2          For the foregoing reasons, the decision of the Commissioner of Social
 3 Security is REVERSED in part, and this matter is REMANDED for further
 4 administrative action consistent with this Opinion.5
 5          LET JUDGMENT BE ENTERED ACCORDINGLY.
 6 DATED: January 24, 2019
 7                                                ______________/s/___________________
 8                                                Honorable Jacqueline Chooljian
                                                  UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
            4
22            The Court need not, and has not adjudicated plaintiff’s other challenges to the ALJ’s
     decision, except insofar as to determine that a reversal and remand for immediate payment of
23   benefits would not be appropriate. On remand, however, the Commissioner may wish to reassess
24   whether various third party statements have been adequately considered.
            5
25            When a court reverses an administrative determination, “the proper course, except in rare
     circumstances, is to remand to the agency for additional investigation or explanation.”
26   Immigration & Naturalization Service v. Ventura, 537 U.S. 12, 16 (2002) (citations and
27   quotations omitted). Remand is proper where, as here, “additional proceedings can remedy
     defects in the original administrative proceeding. . . .” Garrison, 759 F.3d at 1019 (citation and
28   internal quotation marks omitted).

                                                    13
